                       Case
                       Case1:20-cv-03090-LMM
                            1:20-cv-03090-LMM Document
                                              Document13 Filed07/24/20
                                                       3 Filed 09/03/20 Page
                                                                        Page21of
                                                                              of22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-3090

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)        Byung J. Pak, United States Attorney, Northern Dist of GA
 was received by me on (date)            07/24/2020                   .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                              ; or
                                 I served the summons on The United States Attorney's Office, Attn: Civil Process Clerk,
           x’ Other (specify):
                                 Richard B. Russell Federal Building, 75 Ted Turner Dr. SW, Ste. 600, Atlanta, GA 30303-3309
                                                                                                                       .
                                 via CMRRR (sent on 07/31/2020 and received on 08/03/2020).

           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:     09/01/2020
                                                                                             Server’s signature
                                                                  Thelma Alvarado-Garza, Paralegal
                                                                                         Printed name and title
                                                                  7500 Rialto Blvd., Bldg. Two
                                                                  Ste. 250
                                                                  Austin, Texas 78735
                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:20-cv-03090-LMM Document 13 Filed 09/03/20 Page 2 of 2
